Beck, P. J., and Atkinson, J.,
dissenting. In view of what was said in the ease of Carswell v. National Exchange Bank of Augusta, 165 Ga. 351 (supra), and the reasoning in that case, we are of the opinion that the rulings there made should be applied to the present case; and making that application we can not concur in the judgment that there was a merger of the purchasing and selling banks, nor that there was any responsibility on the part of the purchasing bank for any of the debts of the selling bank, except those which the purchasing bank expressly agreed to pay. Nor do we think that it can be said as a matter of law that the contract between the two banks was fraudulent.'